Order entered March 7, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-00627-CV

                          DARIAN BROUSSARD, Appellant

                                           V.

                DEUTSCHE BANK NATIONAL TRUST CO., Appellee

                    On Appeal from the County Court at Law No. 5
                                Dallas County, Texas
                        Trial Court Cause No. CC-11-08340-E

                                       ORDER
      Appellant’s February 12, 2013 motion for rehearing is DENIED.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE